Citation Nr: 1633024	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  10-47 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether the Veteran is competent to manage the disbursement of VA funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Wife, Daughter


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In June 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in August 2013 and remanded for additional development.  For the reasons discussed below, the Board finds that there was substantial compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Clear and convincing medical evidence establishes that the Veteran lacks the capacity to contract or manage his own affairs, including the disbursement of VA funds without limitation.


CONCLUSIONS OF LAW

The Veteran is not competent to handle disbursement of VA funds.  38 U.S.C.A. §§ 5107, 5502 (2014); 38 C.F.R. §§ 3.102, 3.353 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA is required to advise a claimant of the information and evidence necessary to substantiate a claim, and assist him or her in obtaining the evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159  (2015).  In this case, however, the duties to notify and assist do not apply, given the nature of the issue on appeal.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (holding that the Veterans Claims Assistance Act (VCAA) does not apply to restoration of competency matters as the applicant "is not seeking benefits under Chapter 51, but, rather, is seeking a decision regarding how his benefits will be distributed under Chapter 55").  An examination was obtained in January 2014, in compliance with the Board's August 2013 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

A mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a). 

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id.  

There is a legal presumption in favor of competency, and where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102. 

Whenever it is proposed to make an incompetency determination, the beneficiary will be notified of the proposed action and of the right to a hearing.  Such notice is not necessary if the beneficiary has been declared incompetent by a court of competent jurisdiction or if a guardian has been appointed for the beneficiary based upon a court finding of incompetency.  If a hearing is requested it must be held prior to a rating decision of incompetency.  Failure or refusal of the beneficiary after proper notice to request or cooperate in such a hearing will not preclude a rating decision based on the evidence of record.  38 C.F.R. § 3.353(e).

The Veteran has been diagnosed with, and is service-connected for, dementia with depression and cognitive dysfunction, rated as 70 percent disabling.  The Veteran is also service-connected for loss of use of both feet due to bilateral lower extremity chronic inflammatory demyelinating polyradiculoneuropathy, rated as 100 percent disabling; undiagnosed illness manifested as fatigue, muscle and joint pains, gastrointestinal disturbances and hemolytic anemia, rated as 60 percent disabling; undiagnosed illness manifest as left lower extremity chronic inflammatory demyelinating polyradiculoneuropathy (CIDP), rated as 40 percent disabling; chronic inflammatory demyelinating polyradiculoneuropathy, right and upper extremity associated with undiagnosed illness manifested as right lower extremity CIDP, rated as 10 percent disabling each; bilateral hearing loss, rated as noncompensable; scar, pilonidal cyst, rated as noncompensable; and slurred speech due to medications, rated as noncompensable.  The Veteran has a combined evaluation of 100 percent.  He is entitled to special monthly compensation for aid and attendance.

A July 2009 VA treatment record noted the Veteran had been admitted at least 25 times over the last three years, and most of these occurred after a suspected seizure at home.

May 2010 VA inpatient treatment records indicate the Veteran was admitted after overdosing on prescription drugs.  VA treatment records reflect that physicians initially suspected a case of prescription drug poisoning by his wife.  There were a high number of activan and morphine missing from the Veteran's prescription bottles the day he was admitted that the Veteran stated he had not taken himself.  The Veteran had never been suicidal.  The physician noted "it would seem impossible that he could have so grossly mismanaged his prescriptions."  A May 2010 VA consultation record noted the Veteran's wife administered the Veteran's medication to him.  

A May 2010 VA social work note indicated that the Veteran's wife did not allow him to handle any bills and the wife and Veteran refused to pay for the appropriate level of care for the Veteran which was assisted living.  The note indicated that a statement in support of a finding that the Veteran is incompetent for VA purposes was indicated.

Another May 2010 VA treatment record noted that the Veteran had been hospitalized many times in the past.  His wife and Veteran indicated that they did not want to pay for the Veteran's care, and that once he was admitted, it was difficult to get him discharged, as the wife seemed to resist taking the Veteran home.  The assessment was that the Veteran would be best served living in the community and that the Veteran's funds would need to be used for his care.

A May 2010 VA treatment record noted that the Veteran was medically stable, alert and oriented times three, and "able to make decisions."  The record stated the Veteran has "moderate to severe cognitive impairment as per the neuro psych evaluation done in [January 2009]."  The physician stated the Veteran cannot perform or live independently and that the Veteran is at least declared incompetent for VA purposes.  It was recommended that finances should be managed by VA.

A June 2010 VA discharge summary record indicated the Veteran had acute renal failure following a Tylenol overdose.  The record noted that the Veteran initially stated his wife gave him all his medications, but later changed his story and stated that he overdosed on Tylenol on his own.  A June 2010 VA treatment record noted the Veteran had a history of being a battered male both physically and mentally, and there was a question as to whether the Veteran is overdose or overdoses on his medication.  The assessment was the Veteran appears to have decision making capacity.

An October 2010 VA mental health note indicated the Veteran was admitted in October for confusion, recent falls, and overdosing on his wife's Flexeril.  The Veteran stated that he fell and took medicine for the pain.  He stated he kept taking more of his wife's Flexeril for the pain.  The October 2010 VA psychiatrist found that the Veteran continued to pose a "mild safety risk.  He does have some cognitive impairment.  He is unable to manage his own medications and as we have said in the past, if this [patient] is left to manage his medications on his own, he will tend to overdose, which is what happened before his last admission.  He therefore needs someone to care for his medications and this [patient] will certainly be better off in an assisted living facility."  

In a December 2010 VA treatment record, a psychiatrist noted that the Veteran continued to pose a mild safety risk.  The psychiatrist stated that, "Due to his cognitive impairment, he is unable to manage his own medications and if he is allowed to do this on his own, then he usually tends to overdose."  She stated that the Veteran certainly needed supervised care.  Records in the Veteran's virtual VA file indicate the Veteran and his wife have a history of not cooperating with VA fiduciaries.

A February 2011 VA inpatient discharge summary noted that the Veteran needed to be hospitalized "as his wife was hospitalized so he was an emergency respite to the community living center until his wife was able to be home and take care of him."

A February 2011 VA examiner found that the Veteran needed to stay on a fiduciary basis.  The VA examiner noted that the Veteran was unwilling to work with the VA and set up as budget, and was guarded and vague about current expenses.  The examiner stated that he thought the Veteran and his wife were having a really difficult time understanding what they should be spending their money on in regard to needed things and not needed things.  The examination report noted the Veteran and his wife had a history of having as much as $37,000 in credit card debt.  The Veteran was very vague about the debt on examination.  The Veteran was noted to have dementia, a mood disorder, and PTSD.  The Veteran had a GAF score of 50 to 55, indicating serious to moderate symptoms.  The examiner noted the Veteran had undergone testing showing mild cognitive impairment.  His insight and judgment appeared limited.  

At a June 2011 hearing, the Veteran stated he felt he was capable of managing his medications on his own.  See Transcript at 5.  The Veteran's wife and daughter also gave testimony supporting his statement that he was competent.

The evidence indicates the Veteran was regularly hospitalized.  In April 2011 he was hospitalized for a cognitive disorder.  An October 2011 VA record indicates the Veteran was hospitalized for hyperglycemia/hypotension.  In September 2011 and November 2011, the Veteran was hospitalized for "respite."  A November 2011 VA record notes the Veteran was hospitalized for hyponatremia- high creatine phosphokinase (CPK).  A December 2011 VA record notes the Veteran was hospitalized for dehydration with possible diabetic ketoacidosis.  

A January 2012 VA psychiatrist note indicated the Veteran had the medical capacity to make his own decision.  The Veteran was coherently and fairly logical.  Affect was restricted.  He had no psychotic symptoms.  The Board notes that the January 2012 note did not provide a full rationale for the opinion, or address whether the Veteran mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  Therefore, the Board finds the statement has limited probative value.

A later January 2012 VA psychological evaluation, dated four days later, indicates his problem solving was poor.  The note stated that testing suggested difficulties with visual attention.  Language fluency was less than would be expected.  The Veteran struggled with delayed recall.  He showed significant impulsivity when problem solving.  He also had difficulties shifting mental sets during problem solving.  The record noted he had significant issues with memory which were likely to make some activities of daily living difficult for him.  His poor memory made him less likely to remember to take his medications appropriately.  The Veteran needed supervision at home and should not be left alone.  The record noted that the last assessment recommended a guardian be appointed as his problem solving was poor.  The record noted that, "Assessment at this time also showed difficulties with problem solving, particularly in situations which are somewhat unpredictability.  He also showed impulsivity in problem solving.  These factors decrease the likelihood that he would be able to effectively weigh pros and cons of a situation to make an advantageous decision."  

A January 2014 VA examination report and addendum indicate the Veteran is not capable of managing his financial affairs.  The VA examiner found the Veteran had symptoms of major neurocognitive disorder due to neurotoxin exposure, which was a continuation of his cognitive disorder, not otherwise specified; posttraumatic stress disorder (PTSD); and depressive disorder, secondary to neurocognitive disorder.  The VA examiner found the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas.  The Veteran's VA medical records indicate concerns over possible medication mismanagement or abuse in January 2012.  The Veteran was able to identify his approximate current income from social security and VA compensation.  However, he was unable to identify the amount of his mortgage, utilities, or luxury expenses.  His records indicated a concern over poor problem-solving, memory and impulsivity.  Furthermore, the Veteran and his wife continued to be uncooperative with providing a budget to his VA fiduciaries.  Therefore, the VA examiner opined that "given his lack of understanding of current expenses, impulsivity, poor problem-solving, and resistance to providing a budget, that he is not currently able to independently manage his VA finances."  At the time of the examination, the Veteran had resided in a nursing home for the last five weeks due to frequent falls at home.  

The VA examination report indicates the Veteran had mild memory loss, impairment of short and long term memory, was in persistent danger of hurting self or others, and had intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

The Board finds the February 2011 and January 2014 VA examination reports to be highly probative as they were based on an examination, and the examiners provided a full rationale for the opinions.
 
Although the Board has considered the legal presumption in favor of competency, the Board assigns the greatest probative weight to the medical evidence discussed above, particularly the February 2011 and January 2014 VA examination reports.  The Veteran has numerous service-connected disabilities and is rated as 100 percent disabling.  The January 2014 VA examination report noted that the Veteran was able to identify his approximate current income from social security and VA compensation.  However, he was unable to identify the amount of his mortgage, utilities, or luxury expenses.  His records indicated a concern over poor problem-solving, memory and impulsivity.  The February 2011 VA examiner noted the Veteran was vague about his history of credit card debt and had limited insight and judgment.  The Veteran has consistently indicated that he is not able to take his medication on his own.  The records reflect that the Veteran overdosed on medication several times when he tried to manage it himself.  Numerous VA treatment records indicate that the Veteran was unable to live by himself.  The January 2012 VA psychologist note indicated it was not safe to leave the Veteran alone due to his poor memory.  At the February 2011 Board hearing, the Veteran stated that his wife handled his funds.  See Transcript at 8.  

Based on a thorough review of the evidence of record, the Board finds that the medical evidence is clear, convincing, and leaves no doubt as to the Veteran's incompetency.  In reaching this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but has determined that the medical evidence is clear and convincing that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds without limitation.

The Board further observes that the RO complied with the applicable due process requirements in reaching the determination of incompetency.  The Veteran has not argued otherwise.  As set forth above, he was duly notified of the proposed finding of incompetency in a May 2010 letter and was offered the opportunity to submit evidence and request a hearing.  Under these circumstances, the Board finds no due process deficiency which would render the finding of incompetency void.



ORDER

The Veteran is not competent to handle disbursement of VA funds; the appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


